 Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 1 of 11 PageID# 129



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 UNITED STATES OF AMERICA
                                                      Case No. 1:19-cr-327
                v.
                                                      The Honorable Leonie M. Brinkema
 YEAKAIN YABU KOROMA,
                                                      Sentencing: February 7, 2020
                Defendant.


                             POSITION OF THE UNITED STATES
                              WITH RESPECT TO SENTENCING

       The United States of America, through undersigned counsel, in accordance with 18 U.S.C.

§ 3553(a) and the United States Sentencing Commission, Guidelines Manual (“Guidelines”),

§ 6A1.2, files this Position of the United States with Respect to Sentencing in the instant case.

The defendant has pleaded guilty to engaging in the business of dealing firearms without a license,

in violation of 18 U.S.C. §§ 922(a)(1)(A), 924(a)(1)(D), and 2.        The United States has no

objection to the Guidelines’ calculation and factual information contained in the Presentence

Investigation Report (“PSR”).      The PSR accurately reflects that the defendant’s advisory

Guidelines range is 18 to 24 months. The United States respectfully submits that this sentencing

range is reasonable and appropriately accounts for each of the factors set forth in 18 U.S.C.

§ 3553(a), and accordingly requests that this Court impose a sentence of 18 months of

imprisonment.

                                      LEGAL STANDARD

       Even though the Guidelines are advisory, United States v. Booker provides that sentencing

courts “must consult those Guidelines and take them into account when sentencing.” 543 U.S.

220, 224 (2005). “[A] district court shall first calculate (after making the appropriate findings of




                                                 1
 Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 2 of 11 PageID# 130



fact) the range prescribed by the guidelines. Then, the court shall consider that range as well as

other relevant factors set forth in the guidelines and those factors set forth in [18 U.S.C.] § 3553(a)

before imposing the sentence.” United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

       Section 3553(a) states that the court should consider the nature and circumstances of the

offense and the history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1). In addition,

it states that the court must consider other factors, including the need for the sentence “to reflect

the seriousness of the offense, to promote respect for the law, and to provide just punishment for

the offense,” and “to afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)

& (B). The sentence should also protect the public from further crimes of the defendant and

provide the defendant with needed correctional treatment. 18 U.S.C. § 3553(a)(2)(C) & (D).

                                  SENTENCING GUIDELINES

       A.      The Advisory Guidelines Range.

       The United States and the United States Probation Office (“Probation”) agree as to the

applicable Guidelines in this case. In particular, the United States and Probation agree that,

pursuant to the terms of the plea agreement: The applicable Guidelines provision is Section 2K2.1,

and the base offense level is twelve. Guidelines § 2K2.1(a)(7). Moreover, because the offense

involved at least twenty-six firearms, the offense level is increased by six.              Guidelines

§ 2K2.1(b)(1)(C).     In addition, because the defendant assisted the United States in the

investigation and prosecution of her own misconduct by timely notifying authorities of her

intention to enter a plea of guilty, thereby permitting the United States to avoid preparing for trial

and permitting the United States and the Court to allocate their resources efficiently, the defendant

qualifies for a two-level decrease in offense level pursuant to Guidelines Section 3E1.1(a), and the

United States hereby moves the Court to award an additional one-level decrease in the offense

level pursuant to Guidelines Section 3E1.1(b).

                                                  2
 Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 3 of 11 PageID# 131



       The above Guidelines calculation results in an adjusted offense level of 18 and a total

offense level of 15. After determining the defendant’s criminal history to be at Category I,

Probation properly identified the Guidelines range to be 18 to 24 months’ imprisonment.

       B.      The Defendant Was Neither a Minor nor Minimal Participant in the Crime.

       Despite the findings of Probation, the defendant objects to the Guidelines calculation,

arguing that the defendant should receive a minimal or minor participant adjustment under

Guidelines Section 3B1.2.     The United States concurs with Probation’s conclusion that the

defendant’s objection is without merit, and that the defendant does not qualify for either a minimal

or a minor participant adjustment.

       Under the Guidelines, a range of adjustments are available for “a defendant who plays a

part in committing the offense that makes him substantially less culpable than the average

participant in the scheme.” Guidelines § 3B1.2 app. note 3(A) (emphasis added). Specifically, a

defendant who is “plainly among the least culpable of those involved in the conduct of a group”

may receive a “minimal participant” adjustment. Guidelines § 3B1.2 app. note 4 (emphasis

added). A defendant “who is less culpable than most other participants in the criminal activity”

may receive a “minor participant” adjustment. Guidelines § 3B1.2 app. note 5 (emphasis added).

“The defendant has the burden of showing by a preponderance of the evidence that [s]he is entitled

to a mitigating role adjustment.” United States v. Ojeda-Cruz, 29 F. Appx 152, 156 (4th Cir.

2002). The defendant has made no such showing.

       “In determining whether [a minimal or minor role] adjustment is warranted, a court looks

to whether the defendant’s conduct was ‘material or essential to committing the offense.’” United

Sates v. Offill, 666 F.3d 168, 179 (4th Cir. 2011) (quoting United States v. Blake, 571 F.3d 331,

352–53 (4th Cir. 2009)). The defendant does not—and could not—contest that her actions were

material and essential for the functioning of the scheme. A full review of the record demonstrates

                                                 3
 Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 4 of 11 PageID# 132



that the defendant’s conduct in furtherance of the scheme was extensive and essential. No later

than January 2018, the defendant began purchasing firearms from a cooperating witness (“CW”)

and reselling them to make a profit. Only later did Cornelius Maurice King, Jr., who is in a

relationship with the defendant, become involved in the scheme. In fact, the defendant was

directly involved in the sale of each of the firearms at issue in the Statement of Facts, as each bill

of sale lists the defendant as the seller of the firearm. See United States v. Guerrero-Deleon, 713

F. App’x 163, 166 (4th Cir. 2017) (“‘[U]nderstanding of the scope, structure and activities of the

conspiracy’ indicates that his role was more than merely minor.” (quoting United States v. Reavis,

48 F.3d 763, 769 (4th Cir. 1995))). As the defendant admits in her filing, “Ms. Koroma’s name

appears on the Bills of Sale because, as she has described, because of Mr. King’s prior convictions

they did not think he could legally sell firearms.” Dkt. 38, at 7. This admission makes plain the

material and essential nature of the defendant’s conduct: but for her involvement, Mr. King would

not have engaged in the criminal conduct. See United States v. Orta-Rosario, 469 F. App’x 140,

147 (4th Cir. 2012) (holding that no minor role adjustment is appropriate where the defendant “was

the ‘without which factor’ that allowed [the scheme] to operate”).

       Instead, the defense seems to rely on the proposition that the defendant must be a minor

participant because, in the view of the defendant, the CW “was, in all likelihood, the leader.” Dkt.

38, at 6. But this argument rests on an incorrect interpretation of the members of the scheme to

traffic in firearms. As the Criminal Information and Statement of Facts make clear, only two

individuals were involved in the scheme to deal in firearms without a license: Ms. Koroma and

Mr. King. No one else. The CW was nothing more than a source of supply; Ms. Kororma was

selling guns for herself and her own enrichment. The CW had no role in the essential conduct of

the defendant’s crime—the reselling, for profit, of the twenty-six firearms in the Statement of




                                                  4
    Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 5 of 11 PageID# 133



Facts. The Court should, therefore, reject the defendant’s efforts to bring the CW into the scheme

in order to bolster her minor role argument.

        Moreover, the defendant’s approach opens the floodgates to including in the scheme every

person Mr. King and Ms. Koroma purchased guns from or sold guns to. But even if all buyers

and sellers were considered, Mr. King and Ms. Koroma would—as the sole dealers with respect

to the transactions at issue 1 —nevertheless have the primary roles in the firearms trafficking

offense, and no persuasive argument could be made that the defendant was substantially less

culpable than the average participant in the scheme. Likewise, even if the defendant’s claim were

correct that the CW was “the leader” of the scheme—and he was not—that alone is not enough to

support a minor participant adjustment where the defendant’s conduct was material and essential

to the firearms dealing. See United States v. Hosein, 581 F. App’x 199, 201 (4th Cir. 2014) (“The

fact that [another individual] was the instigator . . . [of the defendant]’s actions does not negate the

fact that she was indispensable to their repeated crimes.”).

        Critically, the defendant admits that she and Mr. King have similar levels of culpability.

See Dkt. 38, at 7 (“Ms. Koroma and Mr. King shared responsibility for re-sales.”). That resolves

the issue: when two individuals are both equally culpable and responsible for all the essential

conduct, neither can receive a mitigating role adjustment. The defendant speculates, “It appears

that Mr. King may have had an awareness of the illegality of his conduct beyond what Ms. Koroma

did.” Dkt. 38, at 7. But such untethered speculation cannot carry the defendant’s burden.

Moreover, contrary to the defendant’s claims in her most recent filing, in her April 18, 2019




1
  Even if the CW were engaged in a broader scheme, a reduction for role is not appropriate when
the defendant has been charged with and held responsible for only the transactions she engaged in.
See, e.g., United States v. Ward, 908 F. Supp. 350, 353 (E.D. Va. 1995), aff’d, 97 F.3d 1450 (4th
Cir. 1996); see also Guidelines § 3B1.2 app. note 3(B).

                                                   5
    Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 6 of 11 PageID# 134



interview with law enforcement, the defendant took full responsibility for her role in the offense,

admitting, “I sold guns, and I received the bill of sales.” In fact, the defendant even sought to

minimize the role of Mr. King in that interview, telling law enforcement, “He has a misdemeanor

and a concealed weapon on his background, so he couldn’t sell them, so I sold them because my

record is good.” The defendant claimed Mr. King became involved in arranging sales, and was

present at sales only “to make sure the people were legit, that people weren’t ripping me off.”

Based on the defendant’s pervasive and essential involvement in the scheme, from start to finish,

it is clear that she does not satisfy the standards for either a minor or minimal role adjustment.

See Guidelines § 3B1.2 app. note 3(C)(i) (identifying relevant factors to include “the degree to

which the defendant understood the scope and structure of the criminal activity,” “the nature and

extent of the defendant’s participation,” and “the degree to which the defendant stood to benefit

from the criminal activity”); see also United States v. Blake, 571 F.3d 331, 352 (4th Cir. 2009)

(“In determining whether the adjustment applies, we consider not only ‘the defendant's conduct

relative to the other defendants, but also . . . his or her conduct relative to the elements of

conviction.’” (quoting United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999))).

         Accordingly, the Court should embrace the findings of Probation and reject the defendant’s

request for a minimal or minor role adjustment.

         C.      The Guidelines Appropriately Apply an Enhancement Based on Trafficking
                 in a Significant Number of Firearms.

         The defendant further objects that “[a]n increase of +6,” under Guidelines Section

2K2.1(b)(1)(C), which is applied because the defendant sold twenty-six firearms, “though

accurate, is overly harsh and arbitrary.” Dkt. 38, at 5.2 In raising this objection, the defendant



2
    It is unclear whether the defendant is calling for any revision or correction to the Guidelines


                                                  6
 Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 7 of 11 PageID# 135



explicitly acknowledges, as she must, that the Guidelines are properly calculated. There is no

dispute that the defendant and Mr. King bought and sold twenty-six firearms between January

2018 and July 2018. The Guidelines, accordingly, make clear that a six-level enhancement is

appropriate under these circumstances. Guidelines § 2K2.1(b)(1)(C).

       An enhancement for the number of firearms involved in an offense is not, as the defendant

contends, “arbitrary,” but rather appropriately “ensure[s] adequate and proportionate punishment

in cases that involve large numbers of firearms.” Guidelines Supp. Appx. C, Amend. 631 (Nov.

1, 2001). This case demonstrates the wisdom of such an enhancement. For many months, the

defendant knowingly and willfully trafficked in dozens firearms without a license.              The

Guidelines appropriately recommend a harsher sentence for her than for an individual whose crime

involves a single transaction or two, involving a small number of firearms; likewise, the Guidelines

recommend more lenient treatment for the defendant than for an individual guilty of trafficking in

hundreds of firearms for years. That these defendants should be treated differently should be self-

evident, but that principle is also embodied in the direction, by Congress, that a sentencing court

consider “the nature and circumstances of the offense,” 18 U.S.C. § 3553(a)(1). Because the

defendant put dozens of firearms into the community, without accountability, the Guidelines

appropriately account for the seriousness of that offense through this enhancement.

                                 18 U.S.C. § 3553(a) FACTORS

       A sentence of 18 months’ imprisonment is appropriate and reasonable given the serious

nature of the defendant’s crime. Between January 19, 2018 and June 5, 2018, the defendant

illegally trafficked twenty-six firearms. The defendant seeks to minimize her conduct, asking




calculation. For the avoidance of doubt, the United States believes that none is warranted.
Moreover, the defendant has stipulated to the applicability of this enhancement in the plea
agreement. See Dkt. 35.

                                                 7
    Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 8 of 11 PageID# 136



“What is it that makes i[t] inherently bad to sell a firearm for profit?” Dkt. 38, at 4. Unlawful

firearms dealing is a significant crime that poses a substantial danger to the community. When

an individual steps outside the confines of the law to traffic firearms free of any oversight, she puts

the entire community at risk. For months, the defendant knowingly disregarded the risks inherent

in her conduct, as she bought and sold dozens of firearms. Criminals know they can purchase

firearms from an unlicensed dealer and effectively avoid detection by law enforcement.3 It is

precisely this ability to avoid detection that explains why unlicensed dealers are able to command

an above-market fee for their firearms. Firearms dealt illegally in this manner are routinely used

to commit crimes. Only a handful of the firearms the defendant bought and sold have been

recovered at this point; troublingly, most of these firearms remain unaccounted for.

        In terms of the defendant’s history and characteristics, that the defendant has only a minor

criminal history is undoubtedly in her favor.4 This mitigating factor is appropriately reflected in

the Guidelines, which categorize her as a Criminal History Category I. In light of the defendant’s

history and characteristics, including her minor criminal history, the United States submits that a

sentence at the low end of the Guidelines range is appropriate in this case.5



3
  The defendant protests that “[s]he did not sell the[ firearms] to a prohibited person.” Dkt. 38,
at 5. It would be more accurate to say that the defendant does not know whether she sold any
firearms to a prohibited person because, unlike a federal firearms licensee, she never bothered to
check. This issue highlights the risks associated with unlicensed dealing.
4
  But, notably, this is not the defendant’s first brush with the law. On November 5, 2014, she was
charged with tampering with a vehicle in Fairfax County General District Court, based on the
defendant having broken into another individual’s vehicle. On January 5, 2015, the defendant
pleaded nolo contedere and was sentenced to a term of imprisonment of thirty days, all suspended.
5
  Mr. King was sentenced on January 31, 2020 and received a below-Guidelines sentence—
specifically, a term of imprisonment of 18 months, to be followed by a three-year term of
supervised release. Because Mr. King’s criminal history was category III, his Guidelines range
was 24–30 months. The United States recommended a 27-month term of imprisonment in that


                                                  8
    Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 9 of 11 PageID# 137



        The United States does not, however, believe a below-Guidelines sentence is appropriate.

The defendant’s criminal conduct was not an aberration, nor was it a momentary lapse in judgment.

For many months, the defendant knowingly and willfully made it her business to traffic in dozens

firearms without a license, despite knowing it was wrong. 6             A sentence of 18 months’

imprisonment will serve not only to punish the defendant for her crime but also to deter her and

others from engaging in similar conduct. Moreover, such a sentence will protect the community

from the defendant’s criminal conduct.           Conversely, a below-Guidelines sentence risks

understating the seriousness of the offense and not providing adequate deterrence to criminal

conduct. The defendant claims that “[a] felony conviction alone affords adequate deterrence to

criminal conduct.” Dkt. 38, at 10. But the Court should consider not only specific, but also

general deterrence.    And a brief term of imprisonment—or, as the defendant suggests, a

probationary sentence—would not serve the important goal of deterring others from engaging in

the same conduct. Accordingly, the United States submits that a sentence of 18 months is a

necessary and just punishment that appropriately reflects the nature and circumstances of the

offense and the history and characteristics of the defendant, promotes respect for the law, and

accomplishes the goals of deterrence and protection of the public.




case, in the middle of the Guidelines range. See United States v. Cornelius Maurice King, Jr.,
1:19-cr-315.
6
  The defendant strains to further minimize her conduct by saying that she merely did not know
she needed a license to deal in firearms. But the defendant also knew her conduct was wrong, see
Dkt. 36 (admitting that the defendant “willfully engage[d] in the business of dealing in firearms”
without a license), as she must have for a conviction to be sustained under the statute, see Bryan
v. United States, 524 U.S. 184, 191 (1998) (“As a general matter, when used in the criminal
context, a ‘willful’ act is one undertaken with a ‘bad purpose.’”). Critically, it is not just that the
defendant sold firearms without a license in this case, but also that she entered the scheme precisely
to evade the law because, by her own admission, she believed Mr. King could not legally sell
firearms.

                                                  9
Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 10 of 11 PageID# 138



                                       CONCLUSION

      For the reasons stated, the United States asks this Court to impose a sentence of 18 months

of imprisonment.

                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney


                                      By:                   /s/
                                            Anthony W. Mariano
                                            Special Assistant United States Attorney
                                            Patricia T. Giles
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Phone: (703) 299-3700
                                            Fax: (703) 299-3868
                                            Anthony.Mariano2@usdoj.gov




                                              10
Case 1:19-cr-00327-LMB Document 42 Filed 01/31/20 Page 11 of 11 PageID# 139



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I caused a copy of the foregoing memorandum

to be filed with the Clerk of Court using the CM/ECF system, which will automatically generate

a Notice of Electronic Filing (NEF) to all counsel of record.


                                                               /s/
                                             Anthony W. Mariano
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3868
                                             Anthony.Mariano2@usdoj.gov




                                                11
